Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 7, 2019

                                          No. 04-19-00505-CV

    IN RE GUARDIANSHIP OF HORTENCIA T. VARA, AN INCAPACITATED PERSON

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On August 5, 2019, relator filed a motion for temporary stay. On August 7, 2019, this
court issued an opinion denying relator’s petition for writ of mandamus. Relator’s motion for
temporary stay is DENIED AS MOOT.

           It is so ORDERED on August 7, 2019.

                                                                   PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 14-19-00474-V, styled In the Guardianship of Hortencia T. Vara, An
Incapacitated Person, pending in the County Court, Uvalde County, Texas, the Honorable William R. Mitchell
presiding.